Case 3:14-cr-00175-WHA Document 1023-8 Filed 03/01/19 Page 1 of 7




                 EXHIBIT 8
        Case 3:14-cr-00175-WHA Document 1023-8 Filed 03/01/19 Page 2 of 7




 NEWS FIX


Utilities Were Urged to Step Up Fire
Prevention Long Before Deadly
 Blaze




 The skeletal remains of a burned trailer are seen at the Butte Fire.(David McNew/Getty Images)



Authorities have for years envisioned a scenario in which power lines
would cause the next devastating California wildfire. Now Cal Fire is
investigating whether the deadly Butte Fire was caused by a Pacific Gas
and Electric Co. electric service line.
       Case 3:14-cr-00175-WHA Document 1023-8 Filed 03/01/19 Page 3 of 7



"A live tree may have contacted a PG&E line in the vicinity of the
ignition point," PG&E's Barry Anderson wrote in a statement.

The utility said it is fully cooperating with Gal Fire's investigation.

"It could be a downed line, it could         Wildfires
have been caused by a tree," Gal
Fire spokesman Mike Mohler told                          Valley Fire Update:
                                                         3,000 Homeless, Cost
KQED Thursday."We're still in the
                                                         Likely 'Hundreds of
initial stages of completing that                        Millions*
investigation."                                          An Early View at What
                                                         the Valley Fire Left
State law requires utilities to                          Behind

maintain clearances between power                        Valley and Butte Fires
lines and trees, which requires                          Now Among
                                                         California's Most
trimming. Also, if a utility is
                                                         Destructive Blazes
notified of dead or rotten trees
leaning toward power lines, the
companies are responsible for removing them.

SPONSORED BY


                                                                              .i|i
  Webexponential                                                                  Cl

  The new Webex, where 70 billion^ minutes of great ideas happen every year




                     Mohler said Gal Fire investigators will examine PG&E
                     service and inspection records for the area around the
                     fire's suspected origin.
Case 3:14-cr-00175-WHA Document 1023-8 Filed 03/01/19 Page 4 of 7



            PG&E spokesman Joe Molica said that the tree in
            question was given six separate inspections in 2014
            and 2015 and was not identified as a risk.

            The California Puhlic Utilities Commission is also
            investigating the cause ofthe blaze.

            "The conductors can actually sag quite a lot,just
            depending on the temperatures," California Public
            Utilities Commission Safety Enforcement Director
            Elizaveta Malashenko told KQED."You look at a
            power line, and it seems like it's pretty high and far
            awayfrom the ground — it's more or less a straight
            line between the poles. You can come back to the
            same area on a different day when you have higher
            load, higher temperatures,and have that sagging
             quite a hit."

            She said that wind and rainstorms can also cause
            trees and power lines to move in unpredictable ways.

            "You know you can have a great vegetation
            management program,but it only takes a one-time
            issue to start a major fire," Malashenko said."I think
            the utilities have been doing a lot."

            The CPUC could fine PG&E ifthe utility failed to
             adhere to state laws.
Case 3:14-cr-00175-WHA Document 1023-8 Filed 03/01/19 Page 5 of 7



             Not including the Butte Fire, electrical power
             problems have caused five large fires throughout
             California since 2010, according to Gal Fire data.

             Fire Prevention Ramped Up During Drought

            Utilities have spent millions on preventive measures
            since the drought began,forging public-private
            partnerships to prevent just such a scenario.

             And in response to Gov. Jerry Brown's declaration in
             early 2014 that the drought constituted an ongoing
             state of emergency,the California Public Utilities
             Commission's acting Safety and Enforcement
             Division director issued a letter to all of California's
             utilities directing them to "take all practicable
             measures necessary to reduce the likelihood of fires."

             That meant increasing inspections in fire-threatened
             areas, among other things.


                              Clearance Requirements
                     Q&4Sni<lt»
Case 3:14-cr-00175-WHA Document 1023-8 Filed 03/01/19 Page 6 of 7




                  Tree clearance diagram.(California Public Utilities Commission)


            PG&E announced last month that the company
            supports a Cal Fire campaign pushing property
            owners to remove dying or dead trees infected with
            hark beetles, which have wiped out 85 percent of the
            trees in some communities.


            "These dead trees are just waiting to go up in flames,"
            said Dennis Mathisen, Cal Fire chief of public
            education.


            The utility is also removing more trees. It has
            removed about 107,000 hazardous trees this year,
            PG&E told KQED,more than double the 50,000 trees
            cut down in 2010. It plans to trim or remove about 1.1
            million trees by the end of 2015.

            PG&E operates 134,000 miles of power lines,
            employs 350 foresters, and contracts with more than
            650 private tree crews to patrol its lines.

            Previous Blazes Caused by Power Lines

            Two years ago,PG&E and its contractors agreed to
            pay a $50.5 million settlement in litigation over the
            Power Fire and the Whiskey Fire. The blazes burned
            more than 18,000 acres of national forest in October
             2004 and June 2008,respectively.
Case 3:14-cr-00175-WHA Document 1023-8 Filed 03/01/19 Page 7 of 7



            PG&E paid a $14.75 million settlement to the U.S.
            Forest Service in 2009 after being blamed for the
            1999 Pendola Fire. It burned for 11 days and scorched
            11,725 acres, mainly in the Taboe and Plumas
            national forests. The fire's cause: A rotten pine, which
            the government said PG&E should have removed,fell
            on a power line.

             SPONSORED BY




                            Gr-rffiiMANS
                             March'l-10                         CMTSJ.ORG


             The utility also reached a $22.7 million settlement
             with the CPUC in 1999 after regulators found PG&E
             hadn't spent money earmarked for tree trimming and
             removal toward those purposes. Shareholders paid
            the settlement amount for future projects, and PG&E
             paid a $6 million penalty to the state.



               KQED NEWS Sign up for our newsletter.
                          Enter Email Address                            sign up




             COPYRIGHT ©2019 KQED INC. ALL RIGHTS RESERVED.
                                                          |TERMS OF SERVICE|PRIVACY POLICY I
             CONTACT US
